Citation Nr: 0609277	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  01-00 323A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim to recognize the appellant as the surviving 
spouse of the veteran for the purpose of entitlement to 
nonservice-connected death pension benefits.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant and her daughter

ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel
INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.  He died in October 1960.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2000 determination of a Department 
of Veterans' Affairs (VA) Regional Office (RO).  

In February 2001, the appellant testified at a hearing before 
a hearing officer at the RO.  In April 2004, the appellant 
and her daughter testified before the undersigned Acting 
Veterans Law Judge. 

In November 2004, the Board issued a decision that reopened 
the claim and then found that the appellant was not entitled 
to recognition as the veteran's surviving spouse.  The 
appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (CAVC).  In December 
2005, the CAVC granted a Joint Motion for Remand, vacating 
and remanding the Board's decision for action consistent with 
the Joint Motion.  Copies of the Joint Motion and the CAVC's 
Order are included in the claims folder.


FINDINGS OF FACT

1. In January 1969, the Board issued a decision in which it 
had been found that the appellant was not entitled to 
recognition as the veteran's surviving spouse for the purpose 
of entitlement to nonservice-connected death pension 
benefits.

2. Evidence received since the January 1969 Board decision is 
by itself or in connection with evidence previously assembled 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

3. The veteran and the appellant were legally married from 
May 1946 to the date of his death in October 1960.

4. The appellant and the veteran, by mutual consent, did not 
live continuously together from the date of their marriage to 
the date of the veteran's death, and with resolution of 
reasonable doubt there was no intent on the part of the 
appellant to desert the veteran.


CONCLUSIONS OF LAW

1. New and material evidence has been presented to reopen the 
claim to recognize the appellant as the surviving spouse of 
the veteran for the purpose of entitlement to nonservice-
connected death pension benefits.  38 U.S.C.A. § 5108 (West 
2002 & Supp 2005); 38 C.F.R. § 3.156 (2000).

2. The appellant is the veteran's surviving spouse for the 
purpose of entitlement to nonservice-connected death pension 
benefits.  38 U.S.C.A. §§ 101(3), 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. §§  3.50, 3.53 (2005).


VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim. 

Because the appeal is granted, the Board dispenses with the 
due process requirement to ensure VCAA compliance on the 
issues of reopening the claim and deciding the claim on the 
merits as the appellant can not be prejudiced by the grant of 
the benefit sought. 

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet.App. Mar. 3, 2006), which held that the VCAA notice 
requirements must include notice of an effective date for the 
award of the benefit if awarded.  

Although the VCAA notice did not include any provision for an 
effective date, the Board finds no prejudice to the appellant 
in proceeding in this matter because the effective date to be 
assigned in this case has yet to be determined by the RO, who 
will implement the Board's decision, and the effective-date 
question is an appealable issue should the appellant disagree 
with the effect date assigned.  Therefore, any notice 
deficiency with respect to the effective-date question is 
harmless error.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

If new and material evidence is presented or secured with 
respect to a claim which had been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2005).

As the claim to reopen was received at the RO in April 2000, 
the regulatory definition of new and material in effect prior 
to August 29, 2001, applies.  Under this version, new and 
material evidence means evidence not previously submitted to 
agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2000).

Evidence Previously Considered

In the January 1969 decision, the Board determined that the 
appellant was not entitled to recognition as the eligible 
widow of the veteran for the purpose of entitlement to 
nonservice-connected death pension benefits because she had 
not lived continuously with the veteran until the time of his 
death.

The evidence on file and considered at the time of the 
January 1969 Board decision is summarized below:

The death certificate shows that the veteran died in October 
1960 in Pennsylvania and that he was married at the time of 
his death.

A Marriage License shows that the veteran and the appellant 
were married in South Carolina in May 1946.

In statements in May and June 1967 and in January 1986, E. S. 
stated that the veteran fathered her five children. State 
records show that the veteran and E. S. had five children 
between August 1947 and 1954. All were born in Pennsylvania.

A birth certificate shows that a son was born to the 
appellant in November 1957 in South Carolina. After the 
veteran died, the appellant claimed that the veteran was the 
father, but he would not admit it.

Following the veteran's death, the appellant received Social 
Security benefits.

In an application for burial allowance filed with VA in 
October 1960, the appellant identified herself as the wife of 
the deceased veteran and she listed the veteran's last 
address in Pennsylvania as her own.

In an application for Dependency and Indemnity Compensation 
by Parent filed with VA in December 1960 by the veteran's 
mother who was living in Pennsylvania, the mother indicated 
that the veteran was survived by the appellant and by one 
child (L.M.), and that the appellant lived in South Carolina.

In an application for death pension filed by the appellant in 
January 1961, the appellant identified herself as the 
veteran's widow. She reported that she lived in South 
Carolina and that she had lived continuously with the veteran 
from the date of marriage to the date of his death. She 
listed L.M. as a child of the veteran. A birth certificate 
shows that L.M. was born to the veteran and the appellant in 
1946 in South Carolina.

In an August 1967 statement, the appellant stated that after 
she married the veteran they went to Pennsylvania to live and 
that they separated because she went to South Carolina to 
care for her sick mother. She also stated that the separation 
was due to her mother's illness and that the veteran sent her 
money and clothes for her and L.M. She recalled that the 
veteran had applied for a divorce, but there was no court 
decree. She stated that she did not live with another man, 
but she did have one child by another man and another child 
by the veteran, but the veteran did not recognize the second 
child as his own.

In January 1968, on a Law Office letterhead, C.J.R. stated 
that the veteran had filed a complaint in divorce, charging 
the appellant with desertion from May 1947, that there was no 
further Court proceeding, and that the divorce case was never 
completed. County records disclose that the veteran filed for 
divorce, but the complaint was not served and no decree was 
granted.

In a sworn statement, dated in March 1968, the appellant 
denied that she and the veteran separated on account of 
marital discord. She stated that she was living with him in 
Pennsylvania at the time of his death, but was not actually 
in the house during the day or night of the death. She 
explained that she had been tending to her ill mother in 
South Carolina for the four months prior to the veteran's 
death. She also explained that following her marriage to the 
veteran, he sent for her from Pennsylvania, and she went to 
live with him in that state for about one year before 
returning to South Carolina because of illness. She indicated 
that she returned to Pennsylvania for a number of months, but 
then moved back to South Carolina to tend to her ill mother. 
The appellant explained that the veteran approved of her 
leaving to tend to her mother. The appellant stated that she 
was aware the veteran had fathered children by another woman.

In a sworn statement, dated in April 1968, the veteran's 
mother stated that she had lived with the veteran from 1952 
until his death. With respect to the appellant, she indicated 
that the veteran and the appellant last lived together two 
years before the veteran's death. She explained that the 
appellant returned to South Carolina in 1948 because of 
sickness, and that the appellant would thereafter return 
occasionally. She indicated that between 1946 and 1960, the 
veteran and the appellant had lived as man and wife a total 
of about three years, but that the veteran would correspond 
and send money to the appellant.

In June 1968, the RO obtained a VA legal opinion that that 
the appellant was the "legal" widow of the veteran. In other 
words, VA determined that her marriage to the veteran in May 
1946 was valid and that she remained married to the veteran 
until his death.

In July 1968, in an administrative decision, the RO 
determined that the appellant was not eligible for death 
pension benefits because she was not without fault regarding 
her separation from the veteran.

Additional Evidence since the January 1969 Board Decision

Pertinent evidence added to the record since the January 1969 
Board decision includes duplicates of the documents regarding 
the appellant's marriage to the veteran. These documents have 
been previously considered at the time of the January 1969 
Board decision and are not new and material.

There are also statements from family members and a friend, 
as well as, the appellant's testimony at a hearing in 
February 2001 before a hearing officer at the RO and her 
testimony at her hearing in April 2004.

In a January 2001 statement, a son of the veteran stated that 
the appellant had visited his father on at least two 
occasions. In a February 2001 statement, the veteran's sister 
recalled that the veteran visited the appellant. In a 
February 2001 statement, S.M. stated that the appellant moved 
to Pennsylvania to live with the veteran, but returned to 
South Carolina to care for her mother. In a June 2002 
statement, J.G. stated that the veteran and the appellant 
maintained a good relationship throughout the years.

The appellant testified that she married the veteran in May 
1946 and moved to Pennsylvania for two or three years. She 
indicated that while she thereafter returned to South 
Carolina in the 1950s it was by mutual consent without any 
intent to desert the veteran and to take care of her ill 
mother. She indicated that she continued to correspond with 
the veteran twice each month and continued to see the veteran 
twice each year, and she testified that he would regularly 
send money to her. She also indicated that she and the 
veteran maintained a good relationship during the separation 
and that when they would meet, they would present themselves 
as man and wife. The appellant testified that she never 
remarried and that she made arrangements for the veteran's 
funeral.

The appellant's daughter testified that she would spend time 
with her father, the veteran, and that he would send money. 
She indicated that she and the appellant were living in South 
Carolina while the veteran was living in Pennsylvania.

The Board finds that the above statements and testimony by 
the appellant and her daughter constitute new and material 
evidence to reopen the claim. While much of the evidence is 
cumulative, the statements and testimony do bear directly on 
the question of fault and the break in cohabitation, which 
was the basis for the prior denial of the claim. And the 
additional evidence in conjunction with evidence previously 
assembled is so significant that it must be considered to 
fairly the decide the merits of the claim. 38 U.S.C.A. §§ 
5108, 7104; 38 C.F.R. § 3.156(a).

Merits Determination

With the reopening of the claim, the Board can consider the 
merits of the claim. 

Improved death pension is a benefit payable by VA to a 
veteran's surviving spouse because of the veteran's 
nonservice-connected death, provided certain eligibility 
requirements are met.  38 C.F.R. § 3.3(b)(4) (2005).

"Surviving spouse" means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R. 
§ 3.1(j) and who was the spouse of the veteran at the time of 
the veteran's death and: (1) who lived with the veteran 
continuously from the date of the marriage to the date of the 
veteran's death except where there was a separation which was 
due to the misconduct of, or procured by, the veteran without 
the fault of the spouse; and (2) except as provided in 
38 C.F.R. § 3.55, has not remarried or has not since the 
death of the veteran and after September 19, 1962, lived with 
another person of the opposite sex and held himself or 
herself out openly to the public to be the spouse of such 
other person.  38 C.F.R. § 3.50(b).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations, which ordinarily occur, including 
those caused for the time being through fault of either 
party, will not break the continuity of the cohabitation.  
38 C.F.R. § 3.53(a).

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason, which did not show intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  38 C.F.R. § 3.53(b)

Marriage means a marriage valid under the law of the place 
where the parties resided at the time of the marriage, or the 
law of the place where the parties resided when the right to 
benefits accrued.  38 C.F.R. § 3.1(j) (2005).

In light of the June 1968 VA administrative decision, the 
Board finds that the appellant was legally married to the 
veteran at the time of his death, and the first question at 
issue is whether the requirement for continuous cohabitation 
was met at the time of the veteran's death.

The record clearly shows that following her marriage to the 
veteran in 1946, the appellant moved from South Carolina to 
Pennsylvania to live with the veteran, but after several 
years she returned to South Carolina and lived separate from 
the veteran for the remainder of his life other than for 
occasional visits. At the very least she did not live with 
him in Pennsylvania between 1948 and the early part of the 
1950s, the period before the veteran's mother arrived to live 
with the veteran. The appellant has testified that she would 
typically see the veteran up to twice each year.

Although the appellant had stated that she was living with 
the veteran at the time of his death, she also stated that 
she had been in South Carolina for the four months preceding 
his death to help her mother. Moreover, the veteran's mother, 
in her statement, indicated that the appellant last lived 
with the veteran two years prior to his death and that to her 
knowledge the appellant and the veteran had only lived 
together about three years between 1946 and 1960. The 
statements by other family members indicate that the 
appellant never returned to Pennsylvania at all or she would 
visit the veteran in Pennsylvania or the veteran would visit 
her in South Carolina.

Based on this evidence, the Board finds that the appellant 
and veteran were separated and had not lived together 
continuously from the date of marriage to the date of the 
veteran's death.

As for whether the separation was due to misconduct or 
procured by the veteran without fault of the appellant, while 
there is evidence of an extra-marital relationship between 
the veteran and E.S, in her statements and testimony, the 
appellant stated that the separation was by mutual consent 
due to the fact that she had to return to South Carolina to 
care for her sick mother.  The statement of the surviving 
spouse as to the reason for the separation will be accepted 
in the absence of contradictory information. Her conduct 
therefore at the time of the separation, did not evince fault 
on her part.  Gregory v. Brown, 5 Vet. App. 108 (1993). 
Although others have offered different reasons for the 
separation, the Board finds that the appellant's reason for 
separation is more probative. Therefore, the Board finds that 
the separation was without fault of the appellant, and the 
separation was by mutual consent.

As the veteran and the appellant were separated by mutual 
consent, whether for convenience or for any other reason, the 
continuity of the cohabitation will not be considered as 
having been broken, for VA purposes, if there was no intent 
on the part of the surviving spouse to desert the veteran.

The remaining question is whether there is evidence of the 
appellant's intent to desert the veteran that breaks the 
continuity of cohabitation. 

Since the appellant and veteran separated by mutual consent, 
the "intent on the part of the surviving spouse to desert 
the veteran" must be shown by conduct of the appellant to 
desert the veteran.  The evidence shows that the appellant 
had a child that was not fathered by the veteran, which is 
conduct indicating some intent to abandon the marital 
relationship.  However, throughout the separation, the 
appellant and veteran corresponded with and visited one 
another and the appellant relied to some extent on the 
veteran for financial support.  The appellant neither 
remarried nor held herself out to the married to another man.  
While the veteran contemplated a divorce on grounds of 
desertion, the grounds of desertion can not be imputed to the 
appellant as evidence of her intent to desert the veteran.  

Because of the approximate balance of positive and negative 
evidence, which does not satisfactorily prove or disprove 
intent on the part of the appellant to desert the veteran, 
the appellant prevails with resolution of reasonable doubt in 
her favor, and the appellant is recognized as the surviving 
spouse of the veteran.  38 U.S.C.A. § 5107(b).  

                                                                     
(The ORDER follows on the next page.)





ORDER

New and material evidence to reopen the claim to recognize 
the appellant as the surviving spouse of the veteran for the 
purpose of entitlement to nonservice-connected death pension 
benefits has been presented and the claim is reopened.

The appellant may be recognized as the veteran's surviving 
spouse for purposes of entitlement to nonservice-connected 
death pension benefits.




____________________________________________
GEORGE E. GUIDO, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


